Case 1:17-cv-06779-WHP Document 47 Filed 05/30/19 Page 1 of 3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

~------- ---- xX 17 Civ. 6779 (WHP)
NICOLE MORRISON, as Administrator for the Estate

Of Roberto Grant, and NICOLE MORRISON, as Mother

and Legal Guardian for the Property of AG and SG,

Decedent’s Minor Children,

 

Plaintiff(s),
-against-

UNITED STATES OF AMERICA,
FEDERAL BUREAU OF PRISONS, CORRECTION
OFFICER KERN, EXECUTIVE ASSISTANT LEE PLOURDE,
and JOHN AND JANE DOE(S) AGENTS, SERVANTS AND
EMPLOYEES OF THE DEFENDANTS
Defendant(s),
wane enn ne nena enna enna nnn x

 

DECLARATION OF ANDREW C. LAUFER

Andrew C. Laufer, pursuant to the provisions of 28 U.S.C. sec. 1746, declares under
penalties of perjury, as follows:

1. I am the principal of the Law Office of Andrew C. Laufer, PLLC, plaintiff's
attorneys for the Plaintiff NICOLE MORRISON, as Administrator for the Estate of Roberto Grant,
and NICOLE MORRISON, as Mother and Legal Guardian for the Property of AG and SG,
Decedent’s Minor Children. I am familiar with the proceedings herein. I submit the declaration
in opposition of the Defendant’s motion to dismiss the January 8, 2019, Amended Complaint, Dkt.
No. 34 (“Amended Complaint”), pursuant to Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6).

2. Attached hereto as Exhibit A is a true and correct copy of the Report of Autopsy
issued by the Office of Chief Medical Examiner for the City of New York.

3. Attached hereto as Exhibit B is a sworn affidavit of the plaintiff, Nicole Morrison.
Case 1:17-cv-06779-WHP Document 47 Filed 05/30/19 Page 2 of 3

4. Attached hereto as Exhibit C are before and after photographs of the decedent
Roberto Grant.
5. Attached hereto as Exhibit D are certain notes from the defendant’s response to

plaintiff's demand for document production.

  
 

 

Dated: New York, New York i NUE FAICE F
May 29, 2019 waa UFER, PLLC
By: Aka nia

Attorney for lpintiff

NICOLE MORRISON, as Administrator for
the Estate Of Roberto Grant, and NICOLE
MORRISON, as Mother and Legal Guardian
for the Property of AG and SG, Decedent’s
Minor Children Office & P.O. Address

255 West 36" Street, Suite 1104

New York, New York 10018

(212) 422-1020
Case 1:17-cv-06779-WHP Document 47 Filed 05/30/19 Page 3 of 3

UNITED STATES DISTRICT COURT CASE NO: 17cv6779(WHP)
SOUTHERN DISTRICT OF NEW YORK

 

 

NICOLE MORRISON AS ADMINISTRATOR OF
ROBERTO GRANT AND AS MOTHER AND
LEGAL GUARDIAN FOR THE PROPERTY OF
SG AND AG, DECEDENTS MINOR CHILDREN

 

 

 

 

 

 

 

 

 

 

 

Plaintiff,
-against-

UNITED STATES OF AMERICA, FEDERAL
BUREAU OF PRISONS, EXECUTIVE ASSISTANT
LEE PLOURDE, AND JOHN AND JANE DOE(S)
AGENTS, SERVANTS AND EMPLOYEES OF THE
DEFENDANTS,

Defendants,

DECLARATION OF ANDREW C. LAUFER
LAW OFFICE OF ANDREW C. LAUFER
Attorney(s) for Plaintiff
Office and Post Office Address
255 W. 36th Street, Suite 1104
New York, NY 10018
Tel: (212) 422 1020
Fax: (212) 422 1069

Signature (Rule 130-1.1-a)
To:

Print name beneath

Service of a copy of the within is hereby admitted.

Dated:
Attorney(s) for:
PLEASE TAKE NOTICE:
C] NOTICE OF ENTRY

that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on

0 NOTICE OF SETTLEMENT

that an order of which the within is a true copy

will be presented for settlement to the HON one of the judges of the

within named Court at

on at M.

Dated, Yours, etc.

Law Office of Andrew C. Laufer

 

 

 

 

 
